Citation Nr: 0107025	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for thoracic spine 
condition with benign neuroma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1981 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision that denied service 
connection for cervical spine condition involving benign 
neuroma and three herniated discs.  The veteran submitted a 
notice of disagreement in December 1999, and the RO issued a 
statement of the case in January 2000.   The veteran 
submitted a substantive appeal in January 2000, and testified 
at a hearing in April 2000.  In May 2000, the RO hearing 
officer found that the herniated discs of the veteran's 
cervical spine and/or disc disease were the result of his 
service-connected traumatic arthritis, and included as part 
of the veteran's service connection cervical spine 
disability.  The RO hearing officer then denied service 
connection for the veteran's thoracic spine condition with 
benign neuroma, and the veteran continued his appeal.

In the January 2001 informal hearing presentation before the 
Board, the veteran's representative also contended that the 
veteran is unable to secure gainful employment as a result of 
his service-connected disabilities, raising the issue of a 
total disability rating based on individual unemployability 
(TDIU) for the first time. As that issue has not been 
adjudicated, it is referred to the RO for such further 
development as may be necessary.


REMAND

In his substantive appeal, the veteran requested a hearing 
before a member of the Board at a local VA office.  The 
record does not reflect any scheduling of a "Travel Board" 
hearing.

Service medical records reflect that the veteran complained 
of pain in his lower neck in 1992, and show a history of left 
elbow pain and decreased range of motion of the left elbow 
(with no known injury) since 1995.  Records also show 
treatment for chronic neck pain in January 1995.

Recent medical records indicate that the veteran has a 
thoracic neuroma on the nerve root from the spinal cord, 
identified during surgery, but left in place due to potential 
compromise of his left-hand functioning.  Service connection 
has been established for right and left carpal tunnel 
syndrome with ulnar neuropathy, for traumatic arthritis of 
the cervical spine with herniated discs, and for elevator 
scapula syndrome of the right shoulder.  
 
Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Accordingly, an examination is required to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's current thoracic spine condition with 
benign neuroma is related to an incident of service or a 
service-connected disability.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a thoracic spine condition 
with benign neuroma since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of the veteran's 
thoracic spine condition with benign 
neuroma.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
also review the service medical records 
and post-service medical records and 
offer opinions as to:

(a)  Whether it is at least as 
likely as not that the veteran's 
thoracic spine condition with benign 
neuroma is related to the chronic 
neck and back pain, or to the 
veteran's history of left elbow pain 
and decreased range of motion noted 
in service; and 

(b)  Whether it is at least as 
likely as not that the veteran's 
service-connected right and left 
carpal tunnel syndrome with ulnar 
neuropathy (or any other service-
connected disability) caused or 
increased the disability found in 
the veteran's thoracic spine with 
benign neuroma.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case. The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 C.F.R. § 20.704 
(2000).

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for a thoracic spine condition 
with benign neuroma.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



